                          United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


James Leroye Jefferson
                                                           Civil Action No. 17cv1099-MMA(BGS)

                                             Plaintiff,
                                      V.
See attachment                                               JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
In sum, Plaintiff's claims against the Prison Industry Authority are constitutionally barred. This
deficiency cannot be cured via further amendment. Accordingly, the Court dismisses this action with
prejudice.




Date:            2/6/19                                       CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
                         United States District Court
                              SOUTHERN DISTRICT OF CALIFORNIA

                                          (ATTACHMENT)

                                                             Civil Action No. 17cv1099-MMA(BGS)


Defendants

Kathy Hollingsworth
PIA Bakery Supervisor, Facility B, RJ Donovan State Prison

Lisa Gularte
PIA Bakery Supervisor, Facility B, RJ Donovan State Prison

J. Neil
Job Assignment

P.I.A. Industry
Job Assignment
